
	
		II
		112th CONGRESS
		1st Session
		S. 110
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to promote
		  charitable donations of qualified vehicles.
	
	
		1.Treatment of qualified
			 vehicle donations
			(a)In
			 generalSubparagraph (A) of
			 section 170(f)(12) of the Internal Revenue Code of 1986 (relating to general
			 rule for contributions of used motor vehicles, boats, and airplanes) is amended
			 to read as follows:
				
					(A)In
				generalIn the case of a contribution of a qualified vehicle,
				paragraph (8) shall not apply and no deduction shall be allowed under
				subsection (a) for such contribution unless the taxpayer substantiates the
				contribution by a contemporaneous written acknowledgment of the contribution by
				the donee organization that meets the requirements of subparagraph (B) and
				includes the acknowledgment with the taxpayer’s return of tax which includes
				the
				deduction.
					.
			(b)Content of
			 acknowledgmentSubparagraph (B) of section 170(f)(12) of such
			 Code is amended by striking clauses (iii), (iv), (v), and (vi) and inserting
			 the following:
				
					(iii)In the case of a
				qualified vehicle that is not sold by the organization—
						(I)a certification of
				the intended use or material improvement of the vehicle and the intended
				duration of such use, and
						(II)a certification
				that the vehicle would not be transferred in exchange for money, other
				property, or services before completion of such use or improvement.
						(iv)In the case of
				any qualified vehicle the claimed value of which does not exceed $2,500—
						(I)the fair market
				value of the vehicle as determined in accordance with regulations prescribed by
				the Secretary,
						(II)a statement that
				the deductible amount may not exceed the fair market value of the vehicle,
				and
						(III)if the
				organization sells the vehicle without any significant intervening use or
				material improvement a certification that the vehicle was sold in an arm’s
				length transaction between unrelated parties.
						(v)In
				the case of any qualified vehicle the claimed value of which exceeds
				$2,500—
						(I)a qualified
				appraisal as defined in subparagraph (E) of paragraph (11) of this
				section,
						(II)a statement that
				the deductible amount may not exceed the appraised value of the vehicle,
				and
						(III)if the
				organization sells the vehicle without any significant intervening use or
				material improvement a certification that the vehicle was sold in an arm’s
				length transaction between unrelated
				parties.
						.
			(c)ContemporaneousSubparagraph
			 (C) of section 170(f)(12) of such Code (relating to contemporaneous) is amended
			 by striking days of— and all that follows and inserting
			 days of the contribution of the qualified vehicle..
			(d)RegulationsSubparagraph (F) of section 170(f)(12) of
			 such Code (relating to regulations) is amended by striking the last
			 sentence.
			(e)Clerical
			 amendmentSection 170(f)(12) of such Code, as amended by this
			 section, is amended by striking acknowledgement each place it
			 occurs and inserting acknowledgment.
			(f)Penalty for
			 fraudulent acknowledgmentsSection 6720 of such Code (relating to
			 fraudulent acknowledgment with respect to donations of motor vehicles, boats,
			 and airplanes) is amended by striking equal to— and all that
			 follows and inserting the following:
				
					equal to the
				greater of—(1)the product of the
				highest rate of tax specified in section 1 and the claimed value of the
				vehicle, or
					(2)$5,000.
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
